DETAILED ACTION
This communication is responsive to the amendment filed September 13, 2022. Applicant has amended claims 26-27, 30-34, 37-41, and 44-45. It is respectfully submitted that applicant’s amendments necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Claims 26-45 are pending and presented for examination under the pre-AIA  first to invent provisions, of which claims 26, 33, and 40 are in independent form.

Response to Arguments
Applicant’s arguments filed September 13, 2022 have been fully considered but they are moot in view of the new ground(s) of rejection.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-32, 36-39 and 43-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 29, the limitations therein do not logically connect to the parent claim because first, according to the parent claim, only the preview of the webpage is being displayed, therefore, it is unclear where is this second link coming from?  If applicant is trying to claim the second link in the preview of the webpage then that embodiment would not be supported by the specification. If applicant is trying to claim the second link in the webpage before the generation of the preview of the webpage then that embodiment would not only not make sense it would not be supported by the specification. Second, according to the specification, the second link embedded in the webpage is directed to generate previews for links in a webpage embodiment which is a different embodiment claimed in the parent claim of which is directed to a preview of a link embedded in an electronic message of a messaging application.  Claim 30 would not make sense in view of the parent claim, furthermore, it is unclear where is this triggering event taken place.  Claim 31 also would not make sense in view of the parent claim, and as explained above, also contradicts claim 30 which is the second webpage (not a preview), whereas claim 31 is a preview image of the second webpage.  Claim 32 is rejected due to its dependence on the rejected parent claim.  Claims 36-39 and 43-45 also mirror the limitations recited in claims 29-32, and are rejected along the same rationale.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-28, 33-35, 40-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daigle (US PGPub. No. 2007/0143414; Filed: Dec. 15, 2005) in view of Rosenholtz et al. (US PGPub. No. 2003/0030678) (hereinafter Rosenholtz).

In reference to independent claim 26:
Daigle teaches a computer-implemented method comprising the following operations performed by one or more processors: receiving, at a client computer, an electronic message in a messaging application; determining, at the client computer, the electronic message includes a link to a web page; displaying, in a GUI of the messaging application at the client computer, the electronic message with the link; pre-fetching, by the messaging application at the client computer, the web page corresponding to the link;.....determining, at the client computer, that a cursor is interacting with the link in the electronic message of the messaging application without a user otherwise selecting the link; and displaying, to the user at the client computer in the electronic message of the messaging application, the generated preview image of the web page in response to having determined that the cursor is interacting with the link without otherwise selecting the link in the electronic message of the messaging application (i.e. ... the client device 106 includes a processor...instant messaging users can communicate text messages to other instant messaging users and receive text messages from other instant messaging users...including a reference link in an instant message by a sender for a recipient....a user that may be the recipient of the message...has ‘hovered’ a cursor over the reference link denoted with 'BLS'...In response to this action, the instant messaging client software 399 can be configured to display the current stock quote 592 for the entity BLS...this is nonlimiting example...other information can be displayed in response to a user input...the user input can include hovering....can include information related to...a web address...Upon receiving the user input, the instant messaging client software 399 can open a reference link 496 detail window 682....the information is displayed as a miniature window....the recipient's client device 106 can determine information related to the reference link. If the reference link refers to information that the recipient's client device 106 already has, the recipient's instant messaging client software 399 can automatically send a reply to the instant messaging server 102 or sender's instant messaging client software 399 that the information need not be sent... - Paragraphs 2, 5, 41, 54-56, 68, 78; In other words, if the recipient client determines that the info related to the link does not exist in client then will request the info to be sent to client which is equivalent teaching of prefetching the info corresponding to the link).  
Daigle does not teach
..... determining importance of a first feature and a second feature of the web page, the first feature and second feature being text, links, or images in the web page; generating a preview image of the web page that is a reduced scale representation of the web page, the preview image including amplifying the first feature based on the determined importance;....  However, Rosenholtz teaches “....important elements in the document could be proportionally larger than elements not identified as being important.... The selectable elements may correspond to selectable elements that were present in the original document, such as hyperlinks to other documents or to other portions of the same document, or to graphics or the like.....the most relevant elements in the document may be enlarged more than less relevant elements, and/or may be highlighted with different highlight colors......When the enhanced thumbnail shown in FIG. 13 is created, the words “Xerox” and Products are designated as important elements...the thumbnail of FIG. 13 is generated based on the original document....when the thumbnail of FIG. 13 is generated, the word “products” in the thumbnail is also displayed as a selectable element. In FIG. 13, the selectable element “products” is enlarged relative to other elements in the thumbnail, in order to be more visible... enhanced thumbnails that are particularly useful in cases in which the original document may be rather long and/or wide. For example...web pages.... -  Paragraphs 55-56, 58, 103, 111-112, 125).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daigle to include the teachings of Rosenholtz to enlarge the most relevant elements in the thumbnail.  Such a person would have been motivated to make this combination according to the aspects of the present invention because that way user can more easily identify relevant portions of a document, and avoid becoming disoriented in the transition from the thumbnail to the document, because the same elements that attracted the user's attention in the thumbnail image will attract the user's attention in the document associated with the image (Paragraph 104).

In reference to claim 27:
Daigle and Rosenholtz teach the computer-implemented method of claim 26, Daigle teaches further comprising instructions executable by the one or more processors to display the preview image of the web page before invocation of the link in the electronic message of the messaging application (i.e. ....a user that may be the recipient of the message...has ‘hovered’ a cursor over the reference link denoted with 'BLS'...In response to this action, the instant messaging client software 399 can be configured to display the current stock quote 592 for the entity BLS...this is nonlimiting example...other information can be displayed in response to a user input...the user input can include hovering....can include information related to...a web address...Upon receiving the user input, the instant messaging client software 399 can open a reference link 496 detail window 682....the information is displayed as a miniature window..... - Paragraphs 2, 5, 41, 54-56, 68)

In reference to claim 28:
Daigle and Rosenholtz teach the computer-implemented method of claim 26, Rosenholtz teaches further comprising instructions executable by the one or more processors to configure the display of the preview image of the web page to enable navigation to the web page upon selection of the preview image by the user (i.e. ... A selection of...the thumbnail as a whole...is received. Based on the selection, the original document...is displayed... - Paragraph 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daigle to include the teachings of Rosenholtz to also enable the thumbnail selectable.  Such a person would have been motivated to make this combination according to the aspects of the present invention because so that user can quickly navigate to the page.

In reference to independent claim 33:
A system comprising the following operations performed by one or more processors: a memory that stores instructions; and one or more processors that are configured to execute instructions for: receiving, at a client computer, an electronic message in a messaging application; determining, at the client computer, the electronic message includes a link to a web page; displaying, in a GUI of the messaging application at the client computer, the electronic message with the link; pre-fetching, by the messaging application at the client computer, the web page corresponding to the link; determining importance of a first feature and a second feature of the web page, the first feature and second feature being text, links, or images in the web page; generating a preview image of the web page that is a reduced scale representation of the web page, the preview image including amplifying the first feature based on the determined importance; determining, at the client computer, that a cursor is interacting with the link in the electronic message of the messaging application without a user otherwise selecting the link; and displaying, to the user at the client computer in the electronic message of the messaging application, the generated preview image of the web page in response to having determined that the cursor is interacting with the link without otherwise selecting the link in the electronic message of the messaging application.  
- Claim 33 contains substantially similar subject matter as in claim 26, and is rejected along the same rationale. 

In reference to claim 34:
The system of claim 33, further comprising instructions executable by the one or more processors to display the preview image of the web page before invocation of the link in the electronic message of the messaging application.  
- Claim 34 contains substantially similar subject matter as in claim 27, and is rejected along the same rationale.

In reference to claim 35:
The system of claim 33, further comprising instructions executable by the one or more processors to configure the display of the preview image of the web page to enable navigation to the web page upon selection of the preview image by the user.  
- Claim 35 contains substantially similar subject matter as in claim 28, and is rejected along the same rationale.

In reference to independent claim 40:
A non-transitory computer-readable medium comprising the following operations performed by one or more processors: a memory that stores instructions; and one or more processors that are configured to execute instructions for: receiving, at a client computer, an electronic message in a messaging application; determining, at the client computer, the electronic message includes a link to a web page; displaying, in a GUI of the messaging application at the client computer, the electronic message with the link; pre-fetching, by the messaging application at the client computer, the web page corresponding to the link; determining importance of a first feature and a second feature of the web page, the first feature and second feature being text, links, or images in the web page; generating a preview image of the web page that is a reduced scale representation of the web page, the preview image including amplifying the first feature based on the determined importance; determining, at the client computer, that a cursor is interacting with the link in the electronic message of the messaging application without a user otherwise selecting the link; and displaying, to the user at the client computer in the electronic message of the messaging application, the generated preview image of the web page in response to having determined that the cursor is interacting with the link without otherwise selecting the link in the electronic message of the messaging application.  
- Claim 40 contains substantially similar subject matter as in claim 26, and is rejected along the same rationale. 

In reference to claim 41:
The non-transitory computer-readable medium of claim 40, further comprising instructions executable by the one or more processors to display the preview image of the web page before invocation of the link in the electronic message of the messaging application.  
- Claim 41 contains substantially similar subject matter as in claim 27, and is rejected along the same rationale.

In reference to claim 42:
The non-transitory computer-readable medium of claim 40, further comprising instructions executable by the one or more processors to configure the display of the preview image of the web page to enable navigation to the web page upon selection of the preview image by the user.  
- Claim 42 contains substantially similar subject matter as in claim 28, and is rejected along the same rationale.

Claims 29-32, 36-39, 43-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daigle (US PGPub. No. 2007/0143414; Filed: Dec. 15, 2005) in view of Rosenholtz et al. (US PGPub. No. 2003/0030678) (hereinafter Rosenholtz) and in further view of Weiss et al. (US PGPub. No. 2003/0014415) (hereinafter Weiss).

In reference to claim 29:
Daigle and Rosenholtz teach the computer-implemented method of claim 26, Daigle and Rosenholtz do not teach further comprising determining that there is a second link embedded in the web page corresponding to a second web page.  However, Weiss teaches “....all of the links...in the original web page should be determined...” (Paragraph 174).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daigle and Rosenholtz to include the teachings of Weiss to also to generate previews for other links in the same webpage.  Such a person would have been motivated to make this combination according to the aspects of the present invention because it enables a user to preview the contents of Web pages without having to actually access these Web pages...allows the user to preview a Web page which is several links away from the Web page (Paragraphs 130, 181).

In reference to claim 30:
Daigle, Rosenholtz and Weiss teach the computer-implemented method of claim 29, Weiss teaches further comprising detecting a triggering event and the triggering event is a request for the second web page (i.e. ....The previews are generated by system 10 in response to a specific user query... generate previews of any Web files specified by a Web address. For example, a user surfing the Web can be presented with previews of hyperlinks embedded in a Web page... - Paragraphs 97, 130).  The motivation is the same as in claim 29.

In reference to claim 31:
Daigle, Rosenholtz and Weiss teach the computer-implemented method of claim 30, Weiss teaches further comprising generating and displaying a preview image of the second web page in response to the triggering event (i.e. ....The previews are generated by system 10 in response to a specific user query... generate previews of any Web files specified by a Web address. For example, a user surfing the Web can be presented with previews of hyperlinks embedded in a Web page... - Paragraphs 97, 130).  The motivation is the same as in claim 29.

In reference to claim 32:
Daigle, Rosenholtz and Weiss teach the computer-implemented method of claim 31, Weiss teaches further comprising storing data related to the second web page at the client computer (i.e. ....a user of computing platform 12 which in this case can be a user client... previews are preferably stored by computing platform 12.... - Paragraphs 122, 143).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daigle and Rosenholtz to include the teachings of Weiss to store the previews at the client device.  Such a person would have been motivated to make this combination according to the aspects of the present invention because it enables the generation and maintenance of a large preview database which is dispersed among user clients thus negating the need for maintaining a single database in a specific location (Paragraph 150).

In reference to claim 36:
The system of claim 33, further comprising determining that there is a second link embedded in the web page corresponding to a second web page.  
- Claim 36 contains substantially similar subject matter as in claim 29, and is rejected along the same rationale.

In reference to claim 37:
The system of claim 36, further comprising detecting a triggering event and the triggering event is a request for the second web page.  
- Claim 37 contains substantially similar subject matter as in claim 30, and is rejected along the same rationale.

In reference to claim 38:
The system of claim 37, further comprising generating and displaying a preview image of the second web page in response to the triggering event.  
- Claim 38 contains substantially similar subject matter as in claim 31, and is rejected along the same rationale.

In reference to claim 39:
The system of claim 38, further comprising storing data related to the second web page at the client computer.  
- Claim 39 contains substantially similar subject matter as in claim 32, and is rejected along the same rationale.

In reference to claim 43:
The non-transitory computer-readable medium of claim 40, further comprising determining that there is a second link embedded in the web page corresponding to a second web page.  
- Claim 43 contains substantially similar subject matter as in claim 29, and is rejected along the same rationale.

In reference to claim 44:
The non-transitory computer-readable medium of claim 43, further comprising detecting a triggering event and the triggering event is a request for the second web page.
- Claim 44 contains substantially similar subject matter as in claim 30, and is rejected along the same rationale.

In reference to claim 45:
The non-transitory computer-readable medium of claim 44, further comprising generating and displaying a preview image of the second web page in response to the triggering event.
- Claim 45 contains substantially similar subject matter as in claim 31, and is rejected along the same rationale.

Examiner’s note: Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant. However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174